II116th CONGRESS2d SessionS. 4019IN THE SENATE OF THE UNITED STATESJune 22, 2020Mr. Markey (for himself, Ms. Smith, Mr. Booker, Ms. Harris, Mr. Cornyn, Mr. Casey, Mr. Rubio, Mr. Hawley, Mr. Blumenthal, Mr. Gardner, Mr. Sanders, Mrs. Capito, Mr. King, Mr. Young, Ms. Hirono, Mr. Burr, Mr. Kaine, Ms. Collins, Ms. Warren, Ms. Ernst, Mrs. Shaheen, Ms. Duckworth, Mr. Brown, Mr. Van Hollen, Ms. Baldwin, Ms. Rosen, Mr. Coons, Mr. Wyden, Ms. Klobuchar, Ms. Cortez Masto, Mrs. Feinstein, Mr. Durbin, Ms. Cantwell, Mr. Bennet, Mr. Menendez, Mrs. Murray, Ms. Hassan, Mrs. Gillibrand, Mr. Cardin, Mr. Crapo, Mr. Risch, Mrs. Fischer, Mr. Cramer, Mr. Udall, Mr. Scott of South Carolina, Mr. Heinrich, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to designate Juneteenth National Independence Day as a legal public holiday.1.Short titleThis Act may be cited as the
		  Juneteenth National Independence Day Act.2.Juneteenth National Independence Day as a legal public holidaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Memorial Day the following:Juneteenth National Independence Day, June 19..